Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered October 12, 1990, upon a verdict convicting defendant of the crime of criminally negligent homicide.
After a jury found her guilty of criminally negligent homicide, defendant was sentenced to a prison term of IV3 to 4 years. Defendant’s only contention on appeal is that County Court abused its discretion in imposing the harshest sentence possible because, among other things, the court did not adequately address her mental and emotional needs. However, a review of the sentencing minutes reveals that County Court took into account the nature and circumstances of the crime, and carefully considered the history and character of defendant. At no time during the proceedings did defendant accept blame for what occurred, instead attributing the tragedy to the failure of the Department of Social Services and the medical profession. In view of all the circumstances, it cannot be concluded that County Court failed to " 'perform the delicate balancing necessary to accommodate the public and *1079private interests’ in determining the appropriate sentence” (People v Andrews, 115 AD2d 807, quoting People v Farrar, 52 NY2d 302, 306; see also, People v Hochberg, 62 AD2d 239, 251).
Judgment affirmed. Casey, J. P., Weiss, Mikoll, Levine and Crew III, JJ., concur.